Citation Nr: 1701241	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  14-38 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable evaluation for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1992 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board previously remanded this case in June 2016 for further development.  The matter is again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for headaches as secondary to the service-connected left eye diplopia has been raised by the record in a December 2016 claim, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected pseudofolliculitis barbae (PFB).  Before a decision can be reached on this claim, an additional remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran was afforded VA examinations for his skin in October 2012 and July 2014.  While the examination reports show that the Veteran had a history of PFB that has resulted in disfigurement due to minimal scarring of the beard area, neither VA examiner provided findings regarding the characteristics of disfigurement or the percent of the affected exposed area, as needed to discuss disability evaluations under applicable Diagnostic Codes 7800 and 7806.  See 38 C.F.R. § 4.118.  

In light of the missing information from both the October 2012 and July 2014 VA examinations regarding the Veteran's PFB, in June 2016, the Board remanded the Veteran's claim for a new VA examination.  The Board instructed the examiner to address the current severity of the Veteran's PFB, including the nature, extent, and severity of associated facial scarring.  The Board also instructed the examiner to identify all parts of the body affected and provide percentages of the entire body and exposed areas affected.  The examiner was specifically asked to address the presence or absence of certain detailed characteristics of the Veteran's disfigurement. 

In a VA examination dated in September 2016, the examiner found the Veteran's PFB had resolved since leaving service and not shaving daily.  The examiner indicated that none of the Veteran's skin conditions caused scarring or disfigurement of the head, face or neck.  The examiner indicated that the Veteran's skin condition did not require treatment with oral/topical medications.  The examiner further noted normal skin exam of the face, unshaven, with no evidence of PFB, which had resolved. 

The Board acknowledges the Veteran's contentions that he did not shave the day of the September 2016 VA examination because of his skin's severe reaction to shaving and that, contrary to the examiner's findings, his PFB issues have not resolved.  See Veteran's September 2016 statement.  Although the Veteran's skin may have been clear at the time of examination, various treatment records and both the October 2012 and July 2014 VA examinations note the presence of PFB and resulting scarring on the Veteran's beard area.  Additionally, in September 2016, the Veteran submitted a photograph which revealed the presence of PFB on his face.  Moreover, in a buddy statement dated in June 2016, the Veteran's co-worker described a recent PFB outbreak on the Veteran's face as a result of wearing a hood and mask at work.  The Veteran's co-worker reported that the Veteran told him that he was taking over-the-counter medication for his PFB.  Because the examiner did not address the presence of PFB or scarring, and because the Veteran asserts he did not shave before the examination in order to prevent a severe reaction to shaving, it is likely that the September 2016 examination did not take place at a time when the Veteran's disability was most disabling.  See Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. Derwinski, 2 Vet. App. 675 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").  

Although the examiner indicated that he had reviewed the Veteran's claims file and performed an in-person examination, the examiner's report failed to discuss how the Veteran's skin was impacted by shaving.  Further, the examiner determined that there was no scarring or disfigurement and he failed to address the presence or absence of certain detailed characteristics of disfigurement specifically requested by the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its Board's remand orders); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that under VA's duty to assist, medical examinations must consider the records of prior medical examinations and treatment to assure a fully informed examination). 

The Board finds the September 2016 examination to be inadequate and a new VA examination is warranted and necessary to determine the current nature and severity of the Veteran's service-connected PFB.  On remand, the Veteran should be afforded another VA examination, if possible during an active phase of his skin disorder.  If the examination cannot be conducted at such time, it is imperative that the VA examiner review the Veteran's documented medical history so an opinion can be rendered as to the percentage of body parts that could be affected during a period of flare-up.  

Prior to the above development, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected PFB.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the disability at its worst.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  
  
The VA examiner must describe all pertinent findings in detail, specifically noting all areas of involvement, and whether or not there is associated facial scarring (and if so, whether the scars are unstable or painful). 

The examiner should also note the presence or absence of each of the following eight characteristics of disfigurement: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

The examiner must also specifically identify all parts of the body affected, and provide estimates of the percentage of the entire body and exposed areas affected.  The examiner should also indicate whether the PFB has required systemic therapy (and if so, its duration and frequency).

The examiner should discuss the functional impairment caused by the Veteran's PFB on his ability to work.

All opinions must include rationale.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




